vo

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petry Case (Modified) Page 1 of i

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America a, JUDGMENT IN A CRIMINAL CASE
Vv. oo. : (For Offenses Committed On or After November 1, 1987}
Felipe Tayetxi Mendez-Cano Case Number: 3:19-mj-24664

Marc Scott Levinson
Defendant's Attorney

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 68627066 cl LED
_ THE DEFENDANT: /
pleaded: guilty to count(s) 1 of Complaint DEC 26 2019
C1 was found guilty to count(s) . matieT COURT
after a plea of not guilty. er . ., soufienpernct oe CALIFORNIA
Accordingly, the defendant is adjudged guilty of such count(s), which invdkyg the following offenseRSPUTY
‘Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
CL} Count(s) dismissed on the motion of the United States.
“
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

ZEN TIME SERVED Oo | | days

 

Assessment: $10 WAIVED [& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
ihe defendant’s possession at the time of arrest upon their deportation or removal.

[ Court recommends defendant be deported/removed with relative, ; charged i in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 20, 2019

 

Date of Imposition of Sentence

Received OED : . SAEZ

DUSM HONORABLE BARRY M. KURREN
| : | UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy a | 3:19-mj-24664

 

 
